DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/10/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 79 and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 79 a wire bond chip package, or a combination thereof.”. The underlined limitations are incompatible with the limitation “the die attached to the package substrate by a plurality of solder balls or bumps” now recited in independent claims 69 and 80 and which restricts those independent claims to the embodiment of fig. 1 and similar embodiments (see [0029] of the PGPub of this application and which describes the flip-chip package as being on fig. 1 and the wire bond chip package as being on fig. 3). So, the above underlined limitations should be deleted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-73, 75-79, 90 and 92-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2017/0372979) in view of Chen (US 2009/0294938, previously used), and further in view of Lo et al. (US 6,282,096, previously used).

a.	Re claim 69, Gandhi discloses an electronic device package, comprising: a base member 122 (see figs. 1-3 and related text; see remaining of disclosure for more details); an electronic component 114&218&112 disposed on the base member and electrically coupled to the [base member] ([0023]-[0024]), the electronic component including a die 114 on a package substrate 112, the die attached to the package substrate by a plurality of solder balls or bumps 218, and the package substrate between the base member and the die; and a cover member 250 ([0026]; in the alternative, the cover member is the copper portion of the nickel-plated copper forming 250 as per [0025] where it is implicit that the coper portion or bulk or core would have the shape of 250 and the plated nickel layer will be on or coated on its outer and inner surfaces) disposed on the base member such that the cover member and the base member form an enclosure for the electronic component (explicit on figs. 1-3); wherein the vias are [base member is] configured (i.e. capable) to electrically couple the electronic component with another electronic component 202 ([0023]) external to the enclosure. But Gandhi does not appear to explicitly disclose the base member having vias extending therethrough, wherein the cover member includes a protrusion, and the base member includes a mating receptacle, the mating receptacle extending only partially through the base member.



	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the base member having vias extending therethrough in order to provide electrical conductivity between the top and bottom side of said base member, and this would have resulted in the electronic component being coupled to the vias. Additionally, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the cover member to include a protrusion, and the base member to include a mating receptacle, the mating receptacle extending only partially through the base member, and this in order to achieve the benefits taught by Lo et al. ‘096.

b.	Re claim 70 and as per the modification in claim 69 rejection above, the base member and the cover member interface to form a hermetic seal.

c.	Re claim 71 and as per the modification in claim 69 rejection above, the base member and the cover member are mechanically coupled to one another.

d.	Re claim 72, the electronic device package of claim 69 (when the cover 250 is a nickel-plated cover as in the alternative underlined above), further comprises an electrically conductive layer (nickel layer) disposed on (i.e. contacting, directly or indirectly) each of the base member and cover member that forms an electromagnetic interference shield (the nickel layer is a metal and therefore would form an electromagnetic interference shield).

e.	Re claim 73, the base member has a flat configuration (explicit on fig. 2) and the cover member has a recess (recess accommodating the electronic component) to receive the electronic component.

f.	Re claim 75, the vias (which are plated through holes as per Chen, thus containing plated material) are solid.

g.	Re claim 76, the vias are hollow (see hollow portions within vias 124 on fig. 9).

h.	Re claim 77, the vias are formed of a metal material (layers 22a&22b are metallic and integrally formed with plated through holes or vias 124 as per [0037] and fig. 9 of Chen, so it is implicit that vias 124 would be metallic also; in the alternative, it would 

i.	Re claim 78, the electronic device package of claim 69, further comprises a thermally conductive material 256 ([0029]) disposed between the cover member and the electronic component.

j.	Re claim 79, wherein the electronic component comprises (i.e. is) a flip chip package (fig. 2), 

k.	Re claim 90,  method for making an electronic device package, comprising (see claim 69 rejection above as to which section to read for each identified element): electrically coupling an electronic component 114&218&112 with vias of a base member 122 (see claim 69 above as to the obviousness of providing vias in the base member 122), the electronic component including a die 114 on a package substrate 112, the die attached to the package substrate by a plurality of solder balls or bumps 218, and the package substrate between the base member and the die; and disposing a cover member 250 on the base member such that the cover member and the base member form an enclosure for the electronic component, wherein the cover member includes a protrusion (see claim 69 above as to the obviousness of providing the cover member to include a protrusion), and the base member includes a mating receptacle  (see claim 69 

l.	Re claim 92, the method of claim 91 (as per claim 91 rejection above), further comprises hermetically sealing an interface of the base member and the cover member (bonding the cover 250 to substrate 122 would implicitly result in that fact).

m.	Re claim 93, the method of claim 91, further comprises mechanically coupling the base member and the cover member to one another (bonding the cover 250 to substrate 122 would implicitly result in that fact).


Claims 80-87 and 89-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2017/0372979) in view of Lo et al. (US 6,282,096, previously used).

a.	Re claim 80, Gandhi discloses an electronic device package (see claim 69 rejection above as to which section to read for each identified element), comprising: an electronic component 114&218&112; a base member 122 supporting the electronic component, the electronic component including a die 114 on a package substrate 112, the die attached to the package substrate by a plurality of solder balls or bumps 218, and the package substrate between the base member and the die; and a cover member 250 (in the alternative, the cover member is the copper portion of the nickel-plated copper forming 250 as per [0025] where it is implicit that the coper portion or bulk or core would have the shape of 250 and the plated nickel layer will be on or coated on its outer and inner surfaces) disposed on the base member such that the cover member and the base member enclose the electronic component. But Gandhi does not appear to explicitly disclose that the cover member includes a protrusion, and the base member includes a mating receptacle to facilitate proper alignment of the cover member and the base member. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the cover member as claimed above based on the same arguments invoked in claim 69 rejection above in view of Lo et al.. 

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to facilitate proper alignment of the cover member and the base member” does not distinguish the present invention over the prior art of Gandhi in view of Lo et al. who teach the structure as claimed. See also MPEP 2144.IV In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)).

b.	Re claims 81, 82, 83, 84, 89 and 90, see respectively claims 70, 71, 72, 73, 78 and 79 above.

c.	Re claim 85 and as per the modification in claim 80 above, the protrusion comprises (i.e. is) a wall, a post (see fig. 5 of Lo et al. ‘096), or a combination thereof.

d.	Re claim 86 and as per the modification in claim 80 above, the receptacle comprises a slot, a hole, or a combination thereof.

.

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2017/0372979) in view of Lo et al. (US 6,282,096, previously used), and further in view of Chen (US 2009/0294938, previously used).

Gandhi in view of Lo et al. disclose all the limitations of claim 80 as stated above including the electronic component being electrically coupled, through the base member, with another electronic component 202 external to the enclosure, except explicitly that the base member includes vias extending therethrough to electrically couple the electronic component with the another electronic component. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided vias extending through the base member based on the same arguments invoked in claim 69 rejection above.

Claims 91 and 93-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2017/0372979) in view of Chen (US 2009/0294938, previously used), and further in view of Zhang (US 7,388,284, previously used).

a.	Re claim 91, Gandhi discloses a method for making an electronic device package, comprising (see claim 69 rejection above as to which section to read for each the die attached to the package substrate by a plurality of solder balls or bumps 218, and the package substrate between the base member and the die; and disposing a cover member 250 on the base member such that the cover member and the base member form an enclosure for the electronic component; wherein the base member electrically couples the electronic component with another electronic component 202 external to the enclosure ([0023]). But Gandhi does not appear to explicitly disclose the electronic component coupled with vias of the base member, the vias extending through the base member, wherein the cover member includes a protrusion, and the base member includes a mating receptacle, the mating receptacle extending only partially through the base member.

However, Chen et al. disclose an electronic device package wherein vias 124 are provided in a package substrate 20 (equivalent of base member 120 in Gandhi) in order to provide electrical conductivity between opposite sides of said package substrate (see at least fig. 9 and related text). Further, Zhang et al disclose a package similar to the one of Chen wherein a cover member 601 includes a protrusion 610, and a base member 602 includes a mating receptacle (recess accommodating protrusion 610), the mating receptacle extending only partially through the base member, and this in order to help positioning and securing the cover member to the base member (see figs. 5-7, col. 2 ln. 45-48, col. 4 ln. 32-57).



b.	Re claim 93, the method of claim 91, further comprises mechanically coupling the base member and the cover member to one another (bonding the cover 250 to substrate 122 would implicitly result in that fact).

n.	Re claim 94, mechanically coupling the base member and the cover member to one another comprises soldering (Zhang discloses soldering the cover and base members in col. 4 ln. 48-51 and it would have been obvious to a skilled in the art to use it in the combination argued above in claim 91 rejection).

Response to Arguments
Applicant’s arguments with respect to claim(s) 69-73 and 75-94 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katkar et al. (US 2015/0255429, figs-2A-3 which can be used in combination with Lo et al. or Zhang et al. to reject at least the independent claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899